DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2020 is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 5/14/2020 are accepted to by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a laser capable of producing a light beam”, “illumination optics capable of forming from the light beam a line beam”, “detection optics capable of collecting fluorescence light”, “a microcontroller capable of sending control signals” and “linear phased array is capable of being controlled by the microcontroller”; and 
claim 8 recites “linear phased array is further capable of being controlled by the microcontroller”. The phrase “capable of” is the capability what the element can do or accomplish. The claims as written, in light of the specification, do not positively clarify whether or not the claimed apparatus requires these capabilities, therefore one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-8 are dependent on claim 1 and hence inherit the deficiencies of claim 1.
For compact prosecution the limitations with phrase “capable of” have been interpreted by the Examiner as a required capability, for example, the limitation “a laser capable of producing a light beam” has been interpreted as “a laser configured to produce a light beam”.  
Appropriate correction or clarification based on specification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2019/0346668) in view of Payne et al. (US 2018/0299664).

Regarding claim 1, Han teaches an axially swept light sheet fluorescence microscope (US 2019/0346668, microscope apparatus scanned over a fluorescent sample [abstract]) comprising: 
a) a laser capable of producing a light beam (“laser excitation inputs”, [0038], “laser(s) is launched into a .. SMF”, [0039]); 

c) a light detector with a rolling shutter (“the beam scanning device and data acquisition by the rolling shutter camera”, [0021]; “A rolling shutter width of the sCMOS camera was set based on the measured profiles of the excitation beam”; [0047]); 
d) detection optics capable of collecting fluorescence light from the sample plane and imaging the collected light on the light detector (“a focused line shape that are scanned over a fluorescent sample. The emitted fluorescence from the sample is spatially filtered and detected by an array detector”, [0014]; “fluorescence emission from the sample object to a detector comprising a functional confocal slit, wherein the at least two parallel line beams are synchronously swept with an output of the detector”, [0024]); 
e) a microcontroller capable of sending control signals to the illumination optics and to the light detector to synchronize the rolling shutter with the scanning of the focus region (“detector/camera assembly is a scientific complementary metal-oxide semiconductor (sCMOS) supporting a rolling shutter mode; further comprising a function generator that provides a trigger signal that synchronizes”, [0019-0020]; “microscope, further comprising a function generator that provides a trigger signal that synchronizes the beam scanning device and data acquisition by the rolling shutter camera”, [claim 6]); 

wherein the linear phased array is capable of being controlled by the microcontroller to display a series of phase patterns to produce translation of the focus region of the line beam along the illumination optical axis (“An analog output generates a master trigger signal that synchronizes the sCMOS camera 155”, [0041], Fig. 1 shows detector array produce translation of the focus region of the line beam along the illumination optical axis).
Han doesn’t explicitly teach a light sheet illumination optics array is independently controllable electrostatically driven optical elements.
Han and Payne are related as optical device.
Payne teaches a light sheet illumination optics array is independently controllable electrostatically driven optical elements (“driving the capacitive MEMS device is provided. Generally, the method involves ganging together a large group of MEMS pixels, each comprising a plurality of electrostatically deflectable narrow ribbons, and driving each group of MEMS pixels with a repetitive pattern to steer a beam of light reflected from the ribbons”, [0008]; “the plurality of movable members comprise a plurality of independently deflectable ribbons, each of ribbon comprising a reflective surface to modulate light incident on the MEMS device”, [claim 2]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Han to include a light sheet illumination 
Regarding claim 2, the axially swept light sheet fluorescence microscope according to claim 1 is rejected (see above).
Han in view of Payne teaches the microscope apparatus according to claim 1.
Payne further teaches the linear phased array is a linear MEMS phased array (“the ribbon-type SLM represented in FIG. 2 for phased array applications”, [0012]; “microelectromechanical system (MEMS) based spatial light modulators (SLMs), and methods for operating the same for use in phased-array applications”, [0022]; “driving a MEMS-based phased-array will now be described with reference to FIGS. 11A and 11B, and FIG. 12”, [0055]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Han in view of Payne to include a linear MEMS phased array as taught by Payne for the predictable result of achieving an angular sweep of the reflected light by regularly and continuously changing the pitch of the blaze pattern, as Payne teaches in [0056] (regularly and continuously changing the pitch of the blaze pattern 1106, angular sweep of the reflected light is achieved).
Regarding claim 3, the axially swept light sheet fluorescence microscope according to claim 1 is rejected (see above).
Han in view of Payne teaches the microscope apparatus according to claim 1.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Han in view of Payne to include a independently controllable electrostatically driven optical elements are reflective elements as taught by Payne for the predictable result of achieving an angular sweep of the reflected light by regularly and continuously changing the pitch of the blaze pattern, 
as Payne teaches in [0056] (regularly and continuously changing the pitch of the blaze pattern 1106, angular sweep of the reflected light is achieved).
Regarding claim 7, the axially swept light sheet fluorescence microscope according to claim 1 is rejected (see above).
Han in view of Payne teaches the microscope apparatus according to claim 1.
Han further teaches the axially swept light sheet fluorescence microscope of claim 1, 
wherein the linear phased array is positioned conjugate to a rear pupil plane of an illumination objective lens in the illumination optics (“a detector/camera assembly disposable in a conjugate image plane including either a confocal slit or a functionally equivalent electrooptical confocal slit to receive a fluorescence emission from the sample object, wherein said 2iLS microscope is to be configured as a confocal, fluorescence emission microscope”. Claim 1, also see [0015], [0040] and Fig. 1)
Regarding claim 8, the axially swept light sheet fluorescence microscope according to claim 1 is rejected (see above).

Han further teaches wherein the linear phased array is further capable of being controlled by the microcontroller (“detector/camera assembly is a scientific complementary metal-oxide semiconductor (sCMOS) supporting a rolling shutter mode; further comprising a function generator that provides a trigger signal that synchronizes”, [0019-0020]; “microscope, further comprising a function generator that provides a trigger signal that synchronizes the beam scanning device and data acquisition by the rolling shutter camera”, [claim 6]); to produce translation of the focus region of the line beam both along the illumination optical axis and in a lateral direction to the illumination optical axis (see detailed of the pixels of the detector and arrow of translation of the focus region in Fig. 1; “Two electrical slits are optionally provided by a 2D photodetector such as a sCMOS camera to ensure straightforward implementation”, [0014]). having a focused line shape that are scanned over a fluorescent sample. The emitted fluorescence from the sample is spatially filtered and detected by an array detector…. line beams oriented in an x-y plane that is orthogonal to the optical z-axis
Payne further teaches to display a series of phase patterns (“driving the capacitive MEMS device is provided. Generally, the method involves ganging together a large group of MEMS pixels, each comprising a plurality of electrostatically deflectable narrow ribbons, and driving each group of MEMS pixels with a repetitive pattern to steer a beam of light reflected from the ribbons”, [0008]; “the plurality of movable members comprise a plurality of independently deflectable ribbons, each of ribbon comprising a reflective surface to modulate light incident on the MEMS device”, [claim 2]).
.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Payne et al. as applied to claim 1 and further in view of Bloom et al. (US 2013/0114123).

Regarding claim 4, the axially swept light sheet fluorescence microscope according to claim 3 is rejected (see above).
Han in view of Payne teaches the microscope apparatus with independently controllable electrostatically driven optical elements according to claim 3.
Han in view of Payne doesn’t explicitly teach wherein the optical elements are composed of aluminum-coated silicon nitride.
Han and Bloom are related as optical device.
Bloom teaches the optical elements are composed of aluminum-coated silicon nitride (“MEMS ribbon … ribbons are etched from a layer of silicon nitride and made … by coating with aluminum”, [0038]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Han in view of Payne to include the optical 

Regarding claim 5, the axially swept light sheet fluorescence microscope according to claim 1 is rejected (see above).
Han in view of Payne teaches the microscope apparatus with independently controllable electrostatically driven optical elements according to claim 1.
Han in view of Payne doesn’t explicitly teach wherein the optical elements are transmissive elements.
Han and Bloom are related as optical device.
Bloom teaches the optical elements are transmissive elements (“The elements of the arrays may be  .. transmissive light modulators such as liquid crystals or MEMS mirrors”, [0035]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Han in view of Payne to include the transmissive elements as taught by Bloom for the predictable result of providing high-resolution, high-frame rate video [0009].
Regarding claim 6, the axially swept light sheet fluorescence microscope according to claim 5 is rejected (see above).
Han in view of Payne and Bloom teaches the microscope apparatus according to claim 5.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Han in view of Payne to include the electrostatically driven optical elements are composed of liquid crystal on silicon as taught by Bloom for the predictable result of providing high-resolution, high-frame rate video [0009].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/R.A/Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872